Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 05/17/2021.
Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 12, 14-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 10,311,980 B2).
Regarding Claims 1, 8 and 15, Kim teaches a machine learning system for detecting Alzheimer’s disease from one or more audio samples (see Fig.2, Fig.11 (1106), Col.11, Line 44-46 and Col.30, Line 50-67), comprising:
a memory storing one or more audio samples (see Fig., Fig.10 (1010), Fig.11 (1102), Col.14, Line 54-67 and Col.22, Line 66 – Col.23, Line 10);
and a processor in communication with the memory (see Fig.10 (1011) and Col.21, Line 55-58), the processor programmed to:
retrieve the one or more audio samples from the memory (see Fig.2, Fig.3, Fig.7 (710,720) and Col.17, Line 62 – Col.18, Line 4);
process the one or more audio samples to extract acoustic features from audio samples (see Fig.2 (210), Fig.7 (730) and Col.11, Line 65 – Col.12, Line 6);
process the one or more audio samples to extract linguistic features from the audio samples (see Fig. (230), Fig.7 (740) and Col.12, Line 15-25);
perform machine learning on the extracted acoustic and linguistic features (see Fig.2 (240), Fig.11 (1106) and Col.25, Line 45-60);
and indicate a likelihood of Alzheimer’s disease based on output of machine learning performed on the extracted acoustic and linguistic features (see Fig.2 (240), Fig.11 (1106), Col.11, Line 26-35 and Col.30, Line 50-67).
Regarding Claims 5, 12 and 19, Kim further teaches wherein the processor extracts the linguistic features by determining natural language representations from the one or more audio samples (see Fig.2 (230) and Col.12, Line 15-25).
Regarding Claims 7, 14 and 21, Kim further teaches wherein the processor performs machine learning on the extracted acoustic and linguistic features using a fine-tuning of pre-trained models, or training from scratch (see Fig.7 (770), Fig.11 (1102), Col.17, Line 52-54 and Col.22, Line 66 – Col.23, Line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 10,311,980 B2) in view of Arik et al. (US Patent 10,540,961 B2).
Regarding Claims 2, 9 and 16, Kim teaches the system of Claim 1, but fails to teach wherein the processor enhances the one or more audio samples prior to processing the one or more audio samples to extract acoustic features from the audio samples.
Arik, however, teaches enhancing an audio sample to enhance detection performance for a training data set (see Col.10, Line 34-38).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Kim’s processor to enhance the one or more audio samples prior to processing the one or more audio samples to extract acoustic features from the audio samples. The motivation would be to enhance the detection performance of the audio data training set for the machine learning model.
Claims 3-4, 10-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 10,311,980 B2) in view of Eyben et al. (US Patent 10,991,384 B2).
Regarding Claims 3, 10 and 17, Kim teaches the system of Claim 1, but fails to teach wherein the processor extracts the acoustic features from the one or more audio samples by computing low-level descriptors and statistical functionals of the low- level descriptors.
Eyben, however, teaches extracting the acoustic features from an audio sample by computing low-level descriptors and statistical functionals of the low- level descriptors in order to generate fixed length feature vectors for a machine learning model (see Col.1, Line 31-52).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Kim’s processor to extract the acoustic features from an audio sample by computing low-level descriptors and statistical functionals of the low- level descriptors. The motivation would be to generate fixed length feature vectors for the machine learning model.
Regarding Claims 4, 11 and 18, Eyben further teaches wherein the low-level descriptors and statistical functionals of the low-level descriptors are calculated over audio chunks of the one or more audio samples (see Col.1, Line 31-52).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 10,311,980 B2) in view of Aryal (US Patent 11, 276,389 B1).
Regarding Claims 6, 13 and 20, Kim teaches wherein the processor extracts the linguistic features by determining natural language representations from the one or more audio samples (see Fig.2 (230) and Col.12, Line 15-25), but fails to teach wherein the processor extracts the linguistic features by determining phoneme representations from the one or more audio samples.
Aryal, however, teaches determining phoneme representations from the one or more audio samples when extracting linguistic feature from an audio sample (see Fig.2 (222) and Col.12, Line 15-25).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Kim’s processor to determinine the phoneme representations from the one or more audio samples. The motivation would be to extract the linguistic features from the audio samples at the phoneme level of the unit of speech.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672